                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ABINGDON DIVISION


   UNITED STATES OF AMERICA                     )
                                                )
   V.                                           ) Cr. No. 1:19-CR-00047-07
                                                )
   SHANNON MARIE WILMOTH,                       )
       Defendant.                               )

                    MOTION FOR EXCULPATORY EVIDENCE

         Comes Now the Defendant, by counsel, and specifically moves the Court to

   require the government to reveal to this Defendant and permit inspection and copying

   of all information and material known to the government or under its control which

   may be favorable to this Defendant on the issues of guilt or punishment within the

   scope of Brady v. Maryland, 373 U.S. 83 (1963), and the cases interpreting that

   decision, see e.g. Kyles v. Whitely, 131 L.Ed. 2d 490 (1995); United States v. Agurs,

   427 U.S. 97 (1976); and Giglio v. United States, 405 U.S. 150 (1972), including but

   not limited to the following.

         The Defendant specifically moves the Court to require the government to


                                                                                           1




Case 1:19-cr-00047-JPJ-PMS Document 121 Filed 11/14/19 Page 1 of 6 Pageid#: 169
   disclose to this Defendant any and all evidence which might arguably tend to diminish

   the credibility of any and all persons the United States, in all likelihood, intends to call

   as witnesses including, but not limited to, the existence and substance of any plea

   agreements, payments of money or any other thing of value, promises of immunity,

   leniency, or preferential treatment within the scope of United States v. Giglio, 405 U.S.

   150 (1972), and Napue v. Illinois, 360 U.S. 264 (1959), and any and all consideration

   or promises of consideration given to any witness to be called for the government. By

   "consideration," Defendant refers to absolutely anything, whether bargained for or not,

   which could be of value or use to a witness or to persons of concern to the witness,

   including, but not limited to, criminal, civil or tax immunity grants, relief from

   forfeiture, assistance or favorable treatment or recommendations with respect to any

   criminal, civil, tax court, court of claims, any administrative or other legal dispute with

   the government or any other party, payment of money or fees, witness fees or special

   witness fees, provision of food, clothing, shelter, transportation or other like benefits,

   placement in a "witness protection program," and anything else which arguably could

   result in an interest or bias in the witness in favor of the government against the defense


                                                                                                  2




Case 1:19-cr-00047-JPJ-PMS Document 121 Filed 11/14/19 Page 2 of 6 Pageid#: 170
   or an inducement to testify or to color testimony.

         The Defendant specifically requests all information concerning the content of

   any plea negotiations between the United States and its witnesses and all promises and

   threats, express or implied, directed to the witnesses.

         The Defendant requests any and all records of polygraph examinations given to

   government witnesses as well as any information concerning the refusal of any

   government witness to submit to such an examination in connection with this case.

         The Defendant further moves the Court to require the government to disclose

   the criminal records of witnesses, and any other information about the witnesses which

   would have a bearing on their credibility, including pending charges, information

   known to the United States or any of its agents concerning the witnesses' alcohol abuse,

   involvement with controlled substances, and/or narcotics abuse. The foregoing

   request encompasses, but is not limited to, all information regarding all prior material

   acts of misconduct of the witnesses and all psychiatric reports and evidence of

   narcotics addiction or usage by the witnesses.

         The Defendant further moves the Court to direct the government to disclose and


                                                                                              3




Case 1:19-cr-00047-JPJ-PMS Document 121 Filed 11/14/19 Page 3 of 6 Pageid#: 171
   produce any statements, written or oral, of any government witnesses which are

   favorable to the Defendant and the names and addresses of any and all potential

   witnesses who possess exculpatory evidence.

         The Defendant further moves the Court to direct the government to disclose any

   and all statements of witnesses which vary in material detail, either internally or with

   other statements of the same witness, or with statements of other witnesses, such

   statements being evidence which might tend to diminish the credibility of such

   witnesses pursuant to Giles v. Maryland, 386 U.S. 66 (1967).

         The Defendant further moves the Court to direct the government to disclose any

   and all information concerning untruthful or false statements made by government

   witnesses, and any and all information concerning the lack of credibility of any

   government witness including reputation for untruthfulness or fraud, previous criminal

   activity, dishonesty, prior misconduct reflecting on truthfulness, false exculpatory

   statements made by the government witness or other inconsistent statements.

         The Defendant further moves the Court to direct the government to disclose the

   substance of co-conspirator statements that the government intends to offer into


                                                                                              4




Case 1:19-cr-00047-JPJ-PMS Document 121 Filed 11/14/19 Page 4 of 6 Pageid#: 172
   evidence pursuant to Fed.R.Evid. 801(d)(2)(E) and any information or records

   concerning the lack of credibility of such co-conspirator or unindicted co-conspirator

   including reputation for untruthfulness or fraud, previous criminal activity, dishonesty,

   prior misconduct reflecting on truthfulness, false exculpatory statements made by the

   declarant or other inconsistent statements.

                The Defendant specifically moves the Court to direct the government to

   provide the Defendant with all Brady/Agurs/Giglio material as soon as possible,

   noting that where there is evidence having a "material bearing on defense

   preparation," the government should provide the defense with such material

   (especially exculpatory material) in sufficient time prior to trial to allow the

   Defendant to use such evidence in a meaningful way.

                                                          Respectfully submitted,

                                                          Shannon Marie Wilmouth

                                                          By: s/Melissa W. Friedman
                                                                       Counsel




                                                                                               5




Case 1:19-cr-00047-JPJ-PMS Document 121 Filed 11/14/19 Page 5 of 6 Pageid#: 173
   Melissa W. Friedman, VSB #27277
   Anderson & Friedman
   P. O. Box 1525
   Roanoke, Virginia 24007
   (540) 982-1525
   (540)982-1539 (fax)
   mqwfriedman@afalaw.com
    Counsel for Defendant

                              CERTIFICATE OF SERVICE

   I hereby certify that this 14th day of November, 2019, I electronically filed the foregoing
   MOTION FOR EXCULPATORY EVIDENCE with the Clerk of the Court using the
   CM/ECF system which will send notification of such filing to all counsel of record
   including the following:

   Suzanne Kerney-Quillen, Esquire, AUSA
   Office of the United States Attorney, Western District of Virginia
   180 W. Main Street
   Abingdon, Virginia 24201
   276-628-4161
   276-628-7399 (fax)
   suzanne kerney-quillen@usdoj.gov

                                                 s/Melissa W. Friedman
                                                 Anderson & Friedman
                                                 1102 Second Street, S. W.
                                                 P. O. Box 1525
                                                 Roanoke, Virginia 24007
                                                 (540) 982-1525
                                                 (540) 982-1539 (Fax)
                                                 mqwfriedman@afalaw.com

                                                                                          6




Case 1:19-cr-00047-JPJ-PMS Document 121 Filed 11/14/19 Page 6 of 6 Pageid#: 174
